         Case 1:20-cr-00019-DKC Document 29 Filed 07/14/20 Page 1 of 5


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                        :
UNITED STATES OF AMERICA
                                        :

     v.                                 :    Civil Action No. DKC 20-0019

                                        :
MICHAEL CHRISTIAN
                                        :

                            MEMORANDUM OPINION

     On April 6, 2020, Magistrate Judge J. Mark Coulson issued a

comprehensive      Memorandum     and       Order   (ECF   No.   23)   denying

Defendant’s motion for reconsideration of detention.               Nearly two

months later, on June 4, 2020, Defendant filed the pending motion

for review of that order.        (ECF No. 24).        The court directed the

parties to file whatever information each wished the court to

review because, while de novo determination is required, a hearing

is not. (ECF No. 25, citing United States v. Martin, 2020 WL

1274857 (D.Md. March 17, 2020)).             On July 13, 2020, both parties

filed supplemental materials.           (ECF Nos. 27, 28).1      Based on a de

novo review of the written material and after listening to the

recording of the detention hearing held on January 23, 2020, the

court concludes that detention is warranted, in that, based on




     1  The motion to seal (ECF No. 26) is GRANTED. The personal
information contained in Defendant’s submission should remain
confidential except as recited herein. The court understands that
the delay in filing the supplemental material was due to difficulty
in obtaining the medical records from the detention center.
        Case 1:20-cr-00019-DKC Document 29 Filed 07/14/20 Page 2 of 5


clear    and    convincing       evidence,   there     are     no    conditions      or

combination of conditions that will reasonably assure the safety

of the community.

        Mr. Christian, in his most recent filing, argues that the

COVID-19      public    health    emergency,      coupled    with     the   deficient

measures in place at the DC Jail, and his asthma, merit release.

He proposes to be placed on electronic home monitoring and house

arrest at the home of his fiancée, who would serve as third party

custodian.      He is a life-long Maryland resident, was working as a

traffic controller at the time of his arrest, and has a young

daughter.      He denies membership in a gang.

        The    Government      relies   on       information      provided     before

Magistrate Judge Coulson, and also reports that at present the DC

Jail reports no active cases of COVID-19 and notes that the medical

records report that Mr. Christian’s asthma is well controlled.

The material information submitted earlier both in writing and

orally reflects the circumstances of the arrest in this case (a

loaded handgun in a car with drugs, in the same neighborhood where

Mr. Christian had before been found with a handgun) and his

criminal      history    (including     prior     convictions        for    drugs   and

handgun offenses and poor performance while under conditions of

release).

        Pursuant   to     18   U.S.C.   §    3142(g),       the     court   considers

information concerning four factors:              the nature and circumstances


                                             2
       Case 1:20-cr-00019-DKC Document 29 Filed 07/14/20 Page 3 of 5


of the offense charged, the weight of the evidence, the history

and characteristics of the person (including character, physical

and   mental       condition,        family     ties,    employment,      financial

resources, length of residence in the community, community ties,

past conduct, history relating to drug or alcohol use, criminal

history,   record      concerning       appearance       at   court   proceedings,

whether the person was on probation or other form of release at

the time of the current arrest), and the nature and seriousness of

the danger to any person or the community that would be posed by

the person’s release.

      There is strong evidence supporting the government’s case

against Mr. Christian.        Indeed, he doesn’t dispute the underlying

facts, but states that protection from theft/robbery was his

motivation     for   possessing       the     firearm,   rather   than    any     more

criminal intent.       The danger presented by the presence of loaded

firearms     in    vehicles     in     uncertain    circumstances        cannot    be

overstated.       While he is a long-standing member of the community,

with family ties and work history, he also has a significant

criminal history involving drugs and guns and has performed poorly

on release conditions.          The possible third-party custodians, his

fiancée or his mother, did not, in Judge Coulson’s view, provide

an adequate safeguard.        At first, his fiancée was working outside

the home and thus would have been unavailable for most of the day

to monitor his behavior.             Once that changed due to the pandemic,


                                               3
        Case 1:20-cr-00019-DKC Document 29 Filed 07/14/20 Page 4 of 5


Judge Coulson noted that electronic monitoring was of limited

availability.        The current situation with regard to the third-

party    custodian    and/or   electronic      monitoring    is   not   entirely

clear, but even if both are available, the risk of danger would

not be sufficiently controlled. Mr. Christian’s own prior conduct,

coupled with the alleged criminal conduct charged in this case,

demonstrate by clear and convincing evidence the danger he poses

if released.

        Section 3142(i) provides a distinct statutory basis for

pretrial release. Under that section, the court may “permit the

temporary release of [a] person” to “the custody of a United States

marshal or another appropriate person,” if the court determines

that pretrial release is “necessary . . . for another compelling

reason.”       The    defendant   bears       the   burden   of   establishing

circumstances warranting temporary release.            United States v. Lee,

2020 WL 1974881 (D.Md. April 24, 2020)(citing the Fourth Circuit’s

order in United States v. Creek, CCB 19-036, ECF no. 402.)                 Under

that directive, the court is to consider the risk that the virus

poses to a defendant, given his medical conditions and the current

situation at the facility where he is being held, and whether that

risk, balanced against the other factors, rises to a level of a

compelling reason for temporary release.            In light of the findings

stated above, i.e., asthma that is well controlled and the absence

of an active COVID-19 presence in the DC Jail, the risk to his


                                          4
      Case 1:20-cr-00019-DKC Document 29 Filed 07/14/20 Page 5 of 5


health does not offset the very serious risk of danger to the

community that would be posed by his release. Therefore, temporary

release under § 3142(i) is denied.

     For the foregoing reasons, based on a de novo review, the

detention order is CONFIRMED. A separate order will follow.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                      5
